By the Court.
A party, who works for another, is only entitled to wages, when he has stipulated for them, or when, by implication, the person who received the services promised to pay them. If the work be performed, in expectation of being rewarded by a gift, or by a legacy, wages will not be demandable.
As where the plaintiff had done much business for Mr. Guy (who requeathed all his possessions tø the hospital) and had done it in contemplation ofalegacy from him. But being disappointed, after Guy's death, he brought this action *274on a quantum meruit for his former services done for Mr. Guy, when it was adjudged, that it would not lie, the business, having been done, not with a view to immediate or certain recompense, but with a view to a legacy. Osborn vs. Governors of Guy's hospital. 2 Stra. 728.
So where in an action on an apothecary's bill, for medicines and attendance on the testator. It appeared that the plaintiff, had, never made any re-gu]ar entries in his books, but, had attended the testator in expectation of a legacy, he being related to him; and that he had declared, that had the tes. tator left him any thing, that he would never have a charge. The plaintiff was nonsuitedon the above prirciple. Hiccox vs. Proud. Staff. Lent Ass. 1762, cor. Wilmot. MSS.
During a period of 15 years, no application was made for payment, and the will of the deceased says nothing is due him. Overseer's wages are paid quarter-yearly, and yearly, at farthest. It is not probable that if any had been expected, the deceased would have forborn any claim during fifteen years. It follows, perhaps, that gratitude for tIie greatest gift a man may receive, as freedom, induced the new freeman to continue his services, in the expectation that the nuns would continue to supply his wants, as long as lie lived. Void as the instrument which contains the donation is, still, as the plaintiffs produced it, it is evidence of the ac*275knowledgment their father was willing to receive. An acknowledgment which precludes the idea that monthly, or yearly wages, were either promised or expected. But if the instrument, which was to be the evidence, was void, still the donation has been otherwise-the deceased has had the full ef-feet of it: he has enjoyed the premises during the whole period mentioned in the instrument.
The donation was made in 1801, and according to the petition, confirmed in 1804, when the deceased was 65 and 69 years of age: his services, after that age, were not perhaps worth much more than his support: this he appears to have had till his death. If it be believed that no wages were promised or expected, for his services before the donation, it is for the jury to determine whether there is room to believe that any were expected, or promised, for the posterior services-whether they were not rthdered without any hope of wages, but on the expectation. that the nuns would pro. vide for his support.
The jury could not agree on a verdict.